             Case 2:20-cv-00472-RSL Document 1 Filed 03/30/20 Page 1 of 6




1

2

3


4

5
                                     UNITED STATES DISTRICT COURT
6                              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

7    LOCALS 302 AND 612 OF THE
     INTERNATIONAL UNION OF                                                           NO.
8    OPERATING ENGINEERS
9
     CONSTRUCTION INDUSTRY HEALTH
     AND SECURITY FUND; LOCALS 302                                                    COMPLAINT TO COMPEL AUDIT
10   AND 612 OF THE INTERNATIONAL
     UNION OF OPERATING ENGINEERS-
If   EMPLOYERS CONSTRUCTION
     INDUSTRY RETIREMENT FUND;
12
     WESTERN WASHINGTON OPERATING
13   ENGINEERS-EMPLOYERS TRAINING
     TRUST FUND,
14
                                           Plaintiffs,
15
                              V.
16

17   NESS & CAMPBELL CRANE, INC., an
     Oregon corporation,
18
                                           Defendant.
19

20
                 Plaintiffs Locals 302 and 612 of the Internationai Union of Operating
21
     Engineers Construction Industry Health and Security Fund, Locals 302 and 612 of
22
     the Internationai Union of Operating Engineers-Employers Construction Industry
23
     Retirement Fund, and Western Washington Operating Engineers-Employers Training
24

25   Trust Fund and allege;

26   COMPLAINT TO COMPEL AUDIT
     Page lot 6                                                                                Rcid, McCarEhy, Ballew & Leahy, L.L.P.
     0:\01.01999\54 IWess and Campbell Crane 61541 etc, 7-18 - 12--t8\Complaint,dac                            ATTOKNEY.SATLAW
                                                                                               100 WEST I iARRISON STREET • NORTH TOWRR, SUiTE 300
                                                                                                            SFATTLR, WASHINGTON 98119
                                                                                                    TELEPHONE: (206) 2S5-0464 • FAX: (206) 285-8925
                                                                                                                    ®f..-s^>1»
             Case 2:20-cv-00472-RSL Document 1 Filed 03/30/20 Page 2 of 6




1

2
                 They are unincorporated associations operating as trust funds pursuant to
3
     Section 302 of the Labor Management Relations Act of 1947, as amended, to
4
     provide medicai, retirement, and training benefits for eligible participants. Plaintiffs'
5

6
     offices are located in King County, Washington.

7                                                                                    II.

8                The Court has jurisdiction over the subject matter of this action under Section

9
     502 (e)(1) and (f) of the Employee Retirement Income Security Act of 1974
10
     ("ERISA"), 29 U.S.C. §1132 (e)(1) and (f) and under Section 301 (a) of the Taft-
II
     Hartley Act, 29 U.S.C. §185 (a).
12

13


14               Venue is proper in this district under Section 502 (e)(2) of ERISA, 29 U.S.C.

15   §1132 (e)(2), because plaintiff Trusts are administered in this district.

16
                                                                                 IV.

17
                 Defendant is an Oregon corporation.
i8
                                                                                     V.
19
                 Defendant is bound to a collective bargaining agreement with Loca! 302 of the
20

     International Union of Operating Engineers (hereinafter "Local"), under which
21

22   Defendant is required to promptly and fully report for and pay monthly contributions to

23   the Plaintiff Trusts at varying, specified rates for each hour of compensation

24
     Defendant pays to its employees who are members of the bargaining unit
25

26   COMPLAINT TO COMPEL AUDIT
     Page 2 of 6                                                                           Reid, McCarthy, Ballew & Leahy, L.L.P.
     G-\01-01999\54l\Ness and Campbell Crane 61541 etc. 7-18 - 12-18\Complaint,doc                           ATTORNEYS AT LAW
                                                                                           100 WST HARR1SON STREET * NORTH TOWliK, SUITE 300
                                                                                                          SF.ATTI.F;, WASHINGTON 98119
                                                                                                T[71.h:!'HONE: (206) 285-0-16-t * FAX: (206) 285-H925
             Case 2:20-cv-00472-RSL Document 1 Filed 03/30/20 Page 3 of 6




     represented by the Locai (such bargaining unit members are any of Defendant's part
1

     time or full time employees who perform any work task covered by the Defendant's
2

3    labor contract with the Local, whether or not those employees actually join the Local).

4                                                                                VI.

5
                 Defendant accepted the Plaintiffs' respective Trust Agreements and thereby
6
     agreed to audits by the Plaintiff Trusts of its records as follows, in part:
7
                 The Board may require the Employers, any Signatory Association, any
8                individual Employer, the Union, any Employee or other beneficiary to promptly
                 furnish to the Trustees, on demand, such payroll records, information, data,
9
                 reports, or documents reasonably required for the purposes of administration
10               of the Fund. The parties agree that they wil! use their best efforts to secure
                 compliance with any reasonable request of the Board for any such information,
11               data, reports or documents. The Trustees, or their authorized representatives,
                 may examine the pertinent payrol! records of each Individual Employer with
12               respect to the Employees benefiting from this Agreement whenever the
                 Trustees in connection with the proper administration of the Fund deem such
13
                 examination necessary or advisable.
14
                 In the event that any such audit shall determine that the Individual Employer is
15               delinquent in the payment of contributions due the Fund, the Individual
                 Employer shall be obligated for the cost of such audit; provided, however, that
16               the Board of Trustees may waive the imposition of such costs upon good
                 cause shown.
17

18                                                                               VII.

i9               The Trustees of Plaintiff Trusts deem it both necessary and advisable to the

20
     proper administration of the Trusts that their authorized representatives examine the
21
     Defendant's books and records for the inclusive period of July 1, 2018 through
22
     December 31, 2018 to determine if the Defendant previously reported for and paid to
23
     the Trusts all of the amounts due them for the inclusive employment of members of
24

     the bargaining unit represented by the Local for said period.
25

26   COMPLAINT TO COMPEL AUDIT
     Page 3 of 6                                                                        Reid, McCarthy, Ballew & Leahy, L.L.P.
     0;\01-01999\541\Ness and Campfaell Crane 61541 etc. 7-18 - 12-18\Gomplaint.doc                      ATTORNH'.S AT LAW
                                                                                        iOO WEST UARKiSON STKKET • NORTH TOWER, SU[TE 300
                                                                                                    SEATTLE, WASI [1NGTON 98119
                                                                                             TELEPIiONE: (206) 285-0464 • I-'AX: (206) 285-8925
                 Case 2:20-cv-00472-RSL Document 1 Filed 03/30/20 Page 4 of 6




                                                                                   VIII.
t

2
                     On Apri! 27, 2018. the auditors sent Defendant a notification ietter. On March
3
         5, 2019 On March 5, 2019, the auditors called the Defendant and requested payroll
4
         records. On March 8, 2019 and March 25, 2019, the auditors received records via
5

         email from the Defendant, but noted that the payroll did not cover all of the hours
6

7        reported to the Trusts. Beginning April 24, 2019, the auditors had multiple email and

8        phone exchanges with Defendant to troubleshoot the problem. The auditors

9
         determined that there was an issue with how the report was filtered and the
10
         Defendant advised them that Defendant planned on having a consultant come in to
11
         help. On December 10, 2019, the auditor asked for an update via email that
12

         Defendant did not respond to. On January 21, 2020, the auditors informed
i3

14       Defendant via emaii that it had until February 7, 2020 to provide them with a path to

15       completing the audit. To date, the Defendant has failed to respond and make ail of

16       the requested records available for the thorough examination the Trustees deem

17
         necessary and advisable to the proper administration of the Trusts.
i8
                     WHEREFORE, Plaintiffs pray the court as follows:
19
                     1. That the Court enter an Order Compelling Audit under which the
20
         Defendant shall be directed by the Court, within a specified time to make available to
21

         the authorized representatives of the Trustees of the Trusts the following documents:
n
    23
                                 A. Detail of hours worked and paid for a!l employees working in
24                                     Washington, Alaska, or whose hours are reported back to Local

    25


    26   COMPLAINT TO COMPEL AUDIT
         Page 4 of 6                                                                       Reid, McCarthy, Ballew & Lcahy, L.L.P.
         G:\01-01999\541\Ness and Campbell Crane 61541 etc. 7-18 - 12-lS\Complaint.doc                     ATTOKNEVS AT LAW
                                                                                           100 WEST 11ARIUSON STKEET • NORTI i TOWER, SUITf: 300
                                                                                                       SEATTLE, WAS] 11NOTON 9S119
                                                                                                TELEPHONE: (206) 2Sci-OW ' FAX: (206)285.5925
             Case 2:20-cv-00472-RSL Document 1 Filed 03/30/20 Page 5 of 6




                                          302 & 612 from another states (such as reciprocity or key man
\
                                          agreement).
2
                              B. State Unemployment Insurance Quarterly Reports where
3                                   necessary (the auditors already have Washington, but if there
                                    are other states, the auditor may need those).
4
                              C. Employee List showing job tiHe/occupation of everyone on the
5                                         above records.

6                             D. Job site address list showing the name and location where
                                    bargaining unit work was performed.
7

8                2. Afford to the authorized representatives of the Trustees of the Trusts

9     both ample time and opportunity to examine ail such materials of Defendant at such

10    time and at such place as shall be convenient to the Trustees' authorized

11
      representatives.
12
                  3. For Judgment against the Defendant for:
13
                              A. All of the Plaintiffs' attorney's fees incurred in gaining auditor
14

                                          access to Defendant's records;
15


f6                            B. Al! auditing expenses incurred by the Trusts in conducting the

17                                        audit;
18
                              C. All of the Plaintiffs' costs incurred in gaining auditor access to
19
                                          defendant's records; and
20
                              D. For such other and further relief as the Court may deem just and
21

                                          equitable.
22


 23
      //
      //
 24   //
      //
 25


 26   COMPLAINT TO COMPEL AUDIT
      Page 5 of 6                                                                   Reid, McCarthy, Ballew & Leahy, L.L.P.
      OWl-01999\541\Ness and Campbell Crane 61541 etc. 7-18 - 12-18\Complaint,doc
                                                                                                    ATFORNEYS AT LAW
                                                                                    100 \VI:ST HAKRiSON STREET * NORTI I TOWER, SU1TC 300
                                                                                                 SEATTLE, WASHiNCjTCIN 9H! i9
                                                                                          THJiPHONf:: (206) 285-CH64 • FAX: (206)285-8925
               Case 2:20-cv-00472-RSL Document 1 Filed 03/30/20 Page 6 of 6




                 DATED this /^Tday of March, 2020.

                                                                              REID, MCCARTHY, BALL^/ & LEAHY,
                                                                              L.L.P.




                                                                              Russel! J. R^id^/SBA#2560
                                                                              Attorney for Plaintiffs




9

10

11


12

13

14

15

16

17

18

19

20

21


22

23

24

25


26   COMPLAINT TO COMPEL AUDIT
     Page 6 of 6                                                                               Reid, McCarthy, Ballew & Leahy, L.L.R
     Q:\01-01999\541\Ness and Campbell Crane 61541 etc. 7-18.12-lg^Complaint.doc                                ATTORNEYS AT LAW
                                                                                                100 WEST HARRISON STRF.F.T • NOiffH TOWER, SUITE 300
                                                                                                           SHATTLK, WASHiNGTON 98119
                                                                                                     TELEPHONE: (206) 285-0464 • FAX: (206)285-S925
                                                                                                                     ®(^?^!1"
